ORDER
PER CURIAM.
AND NOW, this 7th day of April, 2006, Scott J. Wood having been suspended from the practice of law in the State of New Jersey for a period of three months by Order of the Supreme Court of New Jersey dated July 21, 2005; the said Scott J. Wood having been directed on January 24, 2006, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that Scott J. Wood is suspended from the practice of law in this Commonwealth for a period of three *666months, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.
Justice BALDWIN did not participate in this matter.